Case 1:19-cr-00295-TWP-TAB Document 56 Filed 01/06/21 Page 1 of 3 PageID #: 261




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     No. 1:19-cr-00295-TWP-TAB
                                                      )
 ALI EL-GHIT,                                         ) -01
                                                      )
                               Defendant.             )

                            ENTRY FOR JANUARY 5, 2021
                       THE HONORABLE TANYA WALTON PRATT

        The Government appeared by Brad Shepard, Assistant United States Attorney. The

 Defendant appeared in person, in custody, and by CJA counsel Finis Tatum. La Tia Dowdell

 appeared on behalf of the United States Probation Office. David Moxley was the Court Reporter.

 Parties appeared for hearing on Defendant's Petition to Enter a Plea of Guilty and Sentencing at

 the Indianapolis Courthouse.

        The Court found that the Defendant consents to appear by video conference, that the change

 of plea and sentencing cannot be further delayed without serious harm to the interests of justice

 for the specific reasons stated on the record and that the Defendant waives his right to receive the

 PSR at least 35 days before sentencing. The Government also consented to the video conference

 hearing. All parties confirmed that no witnesses would be called.

        The Defendant was sworn. The Court advised Defendant of his rights. The Court inquired

 of the Defendant whether the Defendant understood the rights that the Defendant would relinquish

 if the Court accepted the plea of guilty and the Defendant responded affirmatively. A factual basis

 was accepted. The Court found the Defendant was fully competent and able to enter an informed

 plea, the Defendant's plea was made knowingly and voluntarily, the plea was supported by an
Case 1:19-cr-00295-TWP-TAB Document 56 Filed 01/06/21 Page 2 of 3 PageID #: 262




 independent basis in fact containing each of the essential elements of the offense charged.

 Defendant's Plea Agreement was accepted by the Court pursuant to the Federal Rules of Criminal

 Procedure 11(c)(1)(B) and Defendant was adjudged guilty of Count 1 Possession with Intent to

 Distribute Alprazaloam, Count 2 Possession of a Firearm in Furtherance of a Drug Trafficking

 Crime and Count 3 Possession of a Machine Gun, as charged in the Indictment.

        The parties were heard with respect to the sentence and application of the Sentencing

 Guidelines.

        Pursuant to the Sentencing Reform Act of 1984, sentence was imposed as stated on the

 record, including:

        Incarceration: The Defendant was sentenced to the custody of the Bureau of Prisons for

 a term of 12 months on Counts 1 and 3 to be served concurrently and 60 months on Count 2 to be

 served consecutively to the sentence imposed on Counts 1 and 3, for a total of 72 months

 imprisonment.

        Fine: The Court ordered a fine of $500.00.

        Forfeit: The Defendant shall forfeit the property stated on the record.

        Supervised Release: The Defendant shall be placed on supervised release for a term

 of 2 years on Counts 1, 2 and 3 to be served concurrently. The Court imposed the mandatory

 conditions pursuant to 18 U.S. Code §§ 3563 and 3583. To promote respect for the law,

 prevent recidivism, and aide in adequate supervision, the Defendant shall also comply with

 the conditions of supervision which are referenced in the Presentence Investigation Report.

 Neither the Government nor the Defendant had any objection to the conditions that were

 recommended by the probation officer, and the reading of those conditions into the record
Case 1:19-cr-00295-TWP-TAB Document 56 Filed 01/06/21 Page 3 of 3 PageID #: 263




 were waived. The Court imposed all the conditions listed in the Presentence Investigation

 Report.

        Recommendation: The Court recommends placement at a facility as close as possible

 to Muncie, Indiana where he can participate in mechanical vocational training with mental

 health and substance abuse treatment.

        The Defendant shall pay to the United States a special assessment of $300. Payment of

 the special assessment shall be due immediately and is to be made directly to the Clerk, U.S.

 District Court.

        The Defendant was advised of the right to appeal.

        The Defendant was remanded to the custody of the United States Marshal Service.

        The Judgment is forthcoming.

        IT IS SO ORDERED.

        Date:      1/6/2021




 Distribution:

 Bradley Paul Shepard
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 brad.shepard@usdoj.gov

 Finis Tatum, IV
 TATUM LAW GROUP, LLC
 ftatum@tlgindy.com
